           Case 2:21-cr-00013-KJD-BNW Document 39 Filed 08/11/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:21-cr-00013-KJD-BNW
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     GEORGE ORVILLE TURNER, JR.,
 7
                    Defendant.
 8
 9
10                       FINDINGS OF FACT, CONCLUSIONS OF LAW

11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Counsel for the defendant needs additional time to investigate the charge and
14    prepare pretrial motions.
15           2.     The defendant is incarcerated and does not object to the continuance.
16           3.     The parties agree to the continuance.
17           4.     The additional time requested herein is not sought for purposes of delay, but
18   merely to allow counsel for defendant sufficient time to investigate the charge and prepare
19   pretrial motions.
20           5.     Additionally, denial of this request for continuance could result in a miscarriage
21   of justice.
22   ///
23   ///
24   ///
25
26
                                                      3
        Case 2:21-cr-00013-KJD-BNW Document 39 Filed 08/11/21 Page 2 of 2




 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   September 13, 2021, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including September 27, 2021, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including October 4, 2021, to file any and all replies to dispositive motions.
 8          DATED this 11th day of August 2021.
 9
10                                                 UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
